Name: 2009/495/EC: Commission Decision of 26 June 2009 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2009) 4994) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe;  economic geography
 Date Published: 2009-06-27

 27.6.2009 EN Official Journal of the European Union L 166/77 COMMISSION DECISION of 26 June 2009 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2009) 4994) (Text with EEA relevance) (2009/495/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 63(3) thereof, Whereas: (1) Directive 2005/94/EC sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. It provides that detailed rules, required by the epidemiological situation to supplement the minimum control measures provided for in that Directive, are to be laid down. (2) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (4) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. Those areas are listed in the Annex to Decision 2006/415/EC. That Annex, as amended by Commission Decision 2008/812/EC (5), includes parts of Germany and Poland. Decision 2006/415/EC expires on 30 June 2009. (3) Since there is a continuing risk of outbreaks of highly pathogenic avian influenza of the subtype H5N1 within the Community, the measures laid down in Decision 2006/415/EC should be maintained in order to be used where that virus is detected in poultry, thereby supplementing the measures provided for in Directive 2005/94/EC. (4) Given the current epidemiological situation in relation to avian influenza in the Community, it is appropriate to extend the period of application of Decision 2006/415/EC until 31 December 2010. (5) Germany and Poland have notified the Commission that, due to the favourable disease situation on their territory, they are no longer applying protection measures in relation to outbreaks of the highly pathogenic avian influenza of the subtype H5N1. The measures established in accordance with Decision 2006/415/EC for areas A and B in those Member States should therefore no longer apply and those areas should be deleted from the Annex to that Decision. (6) Decision 2006/415/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/415/EC is amended as follows: 1. In Article 12, the date 30 June 2009 is replaced by 31 December 2010. 2. In Parts A and B of the Annex, the entries for Germany and Poland are deleted. Article 2 This Decision shall apply from 1 July 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 June 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. (5) OJ L 282, 25.10.2008, p. 19.